This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2016 UT 11


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                            ADRIAN GORDON,
                               Petitioner,
                                       v.
                              STATE OF UTAH,
                                Respondent.

                              No. 20140345
                          Filed March 23, 2016

                            On Direct Appeal

                      Third District, Salt Lake
                  The Honorable Paul G. Maughan
                          No. 130908310

                                 Attorneys:
Troy L. Booher, Beth E. Kennedy, Jensie L. Anderson, Salt Lake City,
                           for petitioner
Sean D. Reyes, Att‘y Gen., Andrew F. Peterson, Ass‘t Att‘y Gen.,
                   Salt Lake City, for respondent

 ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
      which CHIEF JUSTICE DURRANT, JUSTICE DURHAM, and
                    JUSTICE HIMONAS joined.
     JUSTICE JOHN A. PEARCE became a member of the Court on
     December 17, 2015, after oral argument in this matter, and
                  accordingly did not participate.

   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
 ¶1 This case and its companion, Meinhard v. State, 2016 UT 12,
present issues of first impression under Part 3 of the Post-Conviction
Remedies Act (PCRA). UTAH CODE §§ 78B-9-300 to -304. In this case
Adrian Gordon‘s petition for postconviction DNA testing was
denied on the basis of the State‘s assertion that Gordon had declined
                           GORDON v. STATE
                         Opinion of the Court
to request DNA testing at the time of the underlying trial for
―tactical reasons.‖ Id. § 78B-9-301(4). We reverse and remand on
procedural grounds. We hold that Gordon was entitled to file a
memorandum in opposition to the State‘s motion to dismiss the
petition. We also clarify the operative burdens of pleading and proof
on the question whether the petitioner declined DNA testing at trial
for ―tactical reasons,‖ and provide guidance as to the meaning of the
―tactical reasons‖ clause.
                                     I
  ¶2 Adrian Gordon was convicted of murder in 2002. After we
affirmed his conviction in 2004, State v. Gordon, 2004 UT 2, 84 P.3d
1167, Gordon filed a petition under Part 3 of the PCRA, see UTAH
CODE § 78B-9-300 to -304. His petition seeks DNA testing on
previously untested items from the scene of the murder in an effort
to prove his factual innocence.
  ¶3 Gordon has identified several items found at the scene of the
crime that allegedly could contain the true killer‘s DNA: the victim‘s
wallet and pants pocket, a pair of sunglasses, two Big Gulp cups left
near the victim‘s body, and a bloody slab of cement that may have
been used as the murder weapon. If each piece of evidence produces
DNA from the same third party (not Gordon), Gordon posits that the
DNA testing would ―significantly undermine the prosecution‘s
theory.‖ Petition for Post-Conviction DNA Testing at 6. And he
claims that such testing could establish his factual innocence in light
of the largely circumstantial case presented against him at trial.
  ¶4 Gordon‘s petition set forth the pleading elements enumerated
in section 301(2) of the PCRA. See UTAH CODE § 78B-9-301(2). It also
included an allegation addressed to section 301(4), which forecloses
DNA testing if the petitioner failed to seek DNA testing at trial for
―tactical reasons.‖ Id. § 78B-9-301(4). On this matter Gordon asserted
that he ―did not fail to request testing of the above-described
evidence at the time of trial for tactical reasons.‖ Petition for Post-
Conviction DNA Testing at 7 But he failed to offer any further
explanation of this assertion, either in the petition or in the
supporting memorandum.
  ¶5 After Gordon filed his petition, the State filed a response
asking the district court to dismiss Gordon‘s petition. In its response,
the State alleged that Gordon failed to demonstrate that he had not
declined DNA testing at trial for ―tactical reasons‖ under the terms
of section 301(4). Id. § 78B-9-301(4). And the State identified a specific
tactical reason that it sought to attribute to Gordon—that he declined
to request DNA testing so that he could use the absence of testing to

                                    2
                         Cite as: 2016 UT 11
                         Opinion of the Court

undermine the prosecution‘s case. In support, the State pointed to
the fact that Gordon‘s counsel had asked a police detective on cross-
examination whether DNA testing was done, and referred to the lack
of DNA evidence in closing arguments in an effort to undermine the
prosecution‘s case. In the alternative, the State also claimed that even
if Gordon could satisfy section 301(4), he could not satisfy his burden
under 301(2)(f) of proving that the evidence he sought to test had
―the potential to produce new, noncumulative evidence that will
establish [his] factual innocence.‖ Id. § 78B-9-301(2)(f).
  ¶6 The district court dismissed Gordon‘s petition twenty days
after the State‘s response was filed. It did so before Gordon had an
opportunity to oppose the State‘s filing, and without holding a
hearing or conducting any additional fact-finding. In the dismissal
order the court explained that it was dismissing the petition because
Gordon failed to establish a non-tactical reason for declining DNA
testing at trial under section 301(4). The order did not address the
State‘s arguments regarding section 301(2)(f).1
  ¶7 After the district court entered its order, Gordon filed a
motion for reconsideration. In that motion Gordon asserted that (1)
the court should have allowed Gordon to reply to the State‘s
response before dismissing the petition, and (2) the State bears the
burden of establishing a tactical reason for Gordon‘s failure to
request DNA testing. In support of that motion, Gordon submitted a
declaration stating that his failure to request testing ―was not a
tactical . . . decision,‖ explaining that he did not realize that the
evidence in question could be subject to DNA testing and insisting
that he could not afford such testing in any event. Memorandum in
Support of Petitioner‘s Motion for Reconsideration at Exhibit B.
  ¶8 The district court denied Gordon‘s motion for reconsideration
on three grounds. It first noted that motions for reconsideration ―are
not recognized by the Utah Rules of Civil Procedure.‖ Minute Entry
and Order (April 9, 2014). Second, the court concluded that the
PCRA does not explicitly give a petitioner a right to reply to a
response by the State. And third, the court stated that Gordon‘s
motion ―still [did] not address the clear statutory mandate that
prohibits the [c]ourt from ordering DNA testing where it ‗was
available at the time of trial and the person did not request DNA
testing . . . for tactical reasons.‘‖ Id.


 1 As noted below, see infra ¶ 40, we likewise do not reach this
question on this appeal.

                                   3
                           GORDON v. STATE
                         Opinion of the Court
  ¶9 Gordon filed this appeal. In challenging the district court‘s
decision, Gordon raises a series of threshold questions of law—as to
whether a petitioner under Utah Code section 78B-9-301 has a right
to file a reply to the State‘s opposition, who bears the burden of
proof on alleged ―tactical reasons‖ for not seeking DNA testing at
trial, and what is the proper interpretation of the term ―tactical
reasons.‖ We consider those questions de novo, without any
deference to the district court. Gardner v. State, 2010 UT 46, ¶ 55, 234
P.3d 1115.
                                    II
  ¶10 Gordon challenges the dismissal of his petition for DNA
testing on both procedural and substantive grounds. As to
procedure, Gordon claims that the district court erred in refusing to
allow him an opportunity to file a response in support of his petition
and in assigning him the burden of proof on the question whether he
declined to request DNA testing at the underlying trial for ―tactical
reasons.‖ As for substance, Gordon claims the court erred in its
determination that his decision not to request such testing was
―tactical‖ under the terms of the statute.
  ¶11 We reverse on procedural grounds. We hold that Gordon was
entitled to file a response to the State‘s opposition to his petition
under Utah Rule of Civil Procedure 65C, and remand to give him an
opportunity to do so. In so doing, we resolve two other matters that
were briefed on appeal and are likely to arise on remand. We hold
that the question whether DNA testing was declined for ―tactical
reasons‖ is a matter on which the State bears the burden of pleading
but the petitioner bears the burden of proof. And we clarify the
interpretation of the ―tactical reasons‖ that may foreclose a petition
for DNA testing.
                                   A
  ¶12 The procedure for filing and disposition of a petition for DNA
testing is governed by statute and also by rule. By statute, a
petitioner seeking postconviction DNA testing must file a petition
―assert[ing] factual innocence under oath‖ and alleging that a series
of statutory conditions are met. UTAH CODE § 78B-9-301(2). The
petitioner is also required to ―serve notice upon the office of the
prosecutor who obtained the conviction‖ and ―upon the Utah
attorney general.‖ Id. § 78B-9-301(6)(a). And ―[t]he attorney general
shall, within 30 days after receipt or service of a copy of the petition,
or within any additional period of time the court allows, answer or
otherwise respond to all proceedings initiated under this part.‖ Id.
―After the attorney general is given an opportunity to respond to a

                                   4
                         Cite as: 2016 UT 11
                         Opinion of the Court

petition for postconviction DNA testing, the court shall order DNA
testing if it finds by a preponderance of the evidence that all criteria
of Subsection (2) have been met.‖ Id. § 78B-9-301(6)(b).
  ¶13 The governing procedural framework for disposition of a
postconviction petition for DNA testing is not clear on the face of the
PCRA. But it becomes clear when the statute is read in conjunction
with our rules of civil procedure. And the PCRA should be read in
harmony with, and not as an end-run around, those rules. See UTAH
CONST. art. VIII, § 4 (recognizing this court‘s power to promulgate
rules of ―procedure and evidence,‖ while limiting the legislature‘s
authority to that of amending the rules ―upon a vote of two-thirds of
all members of both houses‖); UTAH CODE § 78B-9-301(3) (providing
that postconviction petitions ―shall comply with Rule 65C, Utah
Rules of Civil Procedure‖).
  ¶14 Our civil rules prescribe various means by which the State
may ―answer or otherwise respond‖ to a petition. UTAH CODE § 78B-
9-301(6)(a); see also UTAH R. CIV. P. 65C(k). Those means include an
―answer‖ under civil rule 8 and a ―motion‖ under civil rules 12 or 56.
See Menzies v. State, 2014 UT 40, ¶ 49, 344 P.3d 581 (interpreting rule
65C(k) to authorize either a rule 8 answer or a motion under rule 56).
An answer under rule 8 does not directly seek disposition by the
court; it simply admits or denies the allegations of the petition (or
complaint) and asserts affirmative defenses. A motion is different. It
seeks immediate disposition by the court.
  ¶15 The State‘s filing cannot be understood as a mere answer, as it
did not merely admit or deny allegations and assert affirmative
defenses but sought immediate disposition. In that sense the
response was effectively a motion. It asserted a request that the court
―deny the petition for DNA testing‖ and articulated grounds for that
request. And it submitted the matter to the court for immediate
disposition—without the benefit of any discovery, evidentiary
hearing, or fact-finding.2



 2  A motion isn‘t the only procedural means for requesting
disposition of a PCRA petition. A party seeking resolution by the
court may also ―certify‖ the case as ―ready for trial‖ under civil rule
16(b). But the State‘s response here made no mention of a trial, and
no such proceeding was held. There was no merits hearing in which
the parties presented evidence and the court made findings of fact
and conclusions of law. There was only an order dismissing the
                                                        (continued…)
                                  5
                           GORDON v. STATE
                         Opinion of the Court
  ¶16 By rule Gordon had a right to file a formal opposition to the
State‘s filing. A party opposing a motion is entitled to submit a
memorandum in opposition. See UTAH R. CIV. P. 7(c); Id. 65C(k). And
Gordon was afforded no such opportunity. That was error.3
  ¶17 The error was not rendered harmless, as the State suggests, by
the district court‘s disposition of Gordon‘s motion for
reconsideration.4 First, it is not apparent on the record that the court
gave full consideration to the arguments presented by Gordon in his
motion for reconsideration. Second, and in any event, the timeframe
on the motion for reconsideration was much narrower than the
timeframe that should have been afforded to Gordon on an
opposition to a motion to dismiss. Gordon should have been given
thirty days to ―respond by memorandum‖ to the State‘s motion.
UTAH R. CIV. P. 65C(k). The briefing and decision on his motion for
reconsideration were considerably tighter than that.

petition on the basis of the parties‘ written arguments. This was, in
effect, a disposition on motion.
 3  Rule 65C expressly acknowledges a circumstance in which a
district court may dismiss a petition for postconviction relief
summarily and sua sponte. See UTAH R. CIV. P. 65C(h) (directing the
assigned judge to review the petition and to dismiss the claim if it
―has been adjudicated in a prior proceeding‖ or ―appears frivolous
on its face‖). But the negative implication is apparent. Except in the
narrow circumstances prescribed by rule, dismissal of a
postconviction petition should not be sua sponte but upon briefing,
including an opportunity for the petitioner to be heard. Such an
opportunity, in fact, may be the petitioner‘s right as a matter of due
process. See In re Adoption of B.Y., 2015 UT 67, ¶ 23, 356 P.3d 1215
(―Mere notice is an empty gesture if it is not accompanied by a
meaningful chance to make your case. So the Due Process Clause
also guarantees such a chance—‗an opportunity to be heard at a
meaningful time and in a meaningful manner.‘‖ (citation omitted)).
 4  There was no error, of course, in the district court‘s denial of
Gordon‘s motion for reconsideration. Such a motion, after all, is not
recognized in our rules of civil procedure. See Gillett v. Price, 2006 UT
24, ¶ 6, 135 P.3d 861 (emphasizing that ―postjudgment motions to
reconsider are not recognized anywhere in either the Utah Rules of
Appellate Procedure or the Utah Rules of Civil Procedure‖). But
Gordon should not have been required to file such a motion, as he
had a right to file a memorandum in opposition to the State‘s
motion.

                                   6
                         Cite as: 2016 UT 11
                        Opinion of the Court

  ¶18 We reverse and remand on this procedural ground. In so
doing we leave it to the district court to decide how best to proceed
in light of this court‘s opinion.5
                                  B
  ¶19 The above is sufficient to dispose of this appeal. But the
briefing on appeal has also raised two other issues that are likely to
arise on remand—who bears the burden of pleading and proof as to
a DNA petitioner‘s ―tactical reasons‖ for not seeking DNA testing at
trial, and what is the proper interpretation of that statutory term. We
address these issues below in the interest of judicial economy and to
provide guidance to the parties on remand.
                                  1
  ¶20 A petitioner seeking postconviction DNA testing under the
PCRA must file a petition alleging a series of statutory elements
including, for example, that the evidence ―is still in existence and is
in a condition that allows DNA testing to be conducted,‖ and that
―the proposed DNA testing is generally accepted as valid in the
scientific field or is otherwise admissible under Utah Law.‖ UTAH
CODE § 78B-9-301(2)(a), (e). In a separate subsection, the statute also
provides a basis for defeating the petitioner‘s right to testing. Under
section 301(4), ―[t]he court may not order DNA testing in cases in
which DNA testing was available at the time of trial and the person
did not request DNA testing or present DNA evidence for tactical
reasons.‖ Id. § 78B-9-301(4).
 ¶21 The parties disagree as to the effect of these provisions on the
burdens of pleading and proof as to a petitioner‘s ―tactical reasons.‖


 5  Presumably the State‘s motion is one under rule 56, not 12. It
appears to be such in that it does not accept the petitioner‘s factual
allegations as true, but instead challenges them as unsupported. If
so, then we presume that the matter would proceed on remand
under the terms of rule 56, with the respondent bearing the burden
of establishing that there are no genuine issues of material fact and
that the respondent is entitled to judgment as a matter of law. If such
a showing cannot be made, moreover, we presume that the motion
would be denied, and the court should ―set the proceeding for a
hearing‖ as required by civil rule 65C(l). See supra ¶ 15 n.2 (noting
the propriety of a bench trial for disposition of a PCRA petition). We
leave the details to the district court, however, subject to the legal
limitations set forth in this opinion.

                                  7
                           GORDON v. STATE
                         Opinion of the Court
Although the statute does not speak directly to these burdens, we
interpret it as steering a middle course—assigning the burden of
pleading to the State but the burden of proof to the petitioner.
  ¶22 The statutory reference to the petitioner‘s ―tactical reasons‖
for declining to request DNA testing is a matter of ―avoidance.‖ See
UTAH R. CIV. P. 8(c) (listing affirmative defenses, noting that they are
matters ―constituting an avoidance‖). It is presented in the PCRA not
as an element that must be pleaded by the petitioner, but as a basis
for defeating a petition that is otherwise sufficient. See UTAH CODE
§ 78B-9-301(2) (listing the seven elements the petitioner must allege
to assert a viable claim for DNA testing); id. § 78B-9-301(6)(b)
(directing the district court to order DNA testing if all of the
elements of section 301(2) are met). By negative implication, this
indicates that the question whether the petitioner declined to pursue
DNA testing for ―tactical reasons‖ is not an element of the
petitioner‘s case. It is thus not a matter the petitioner must plead, but
instead an affirmative defense to be pled (if at all) by the State. Cf.
UTAH CODE § 78B-9-105(2) (placing ―the burden of pleading‖ other
―ground[s] of preclusion‖ on the respondent to a PCRA petition).
  ¶23 Often the burden of proof follows the burden of pleading. But
not always. And here we think the burden of proof must fall on the
petitioner. For reasons explained below, we hold that the State has
the burden of pleading that the petitioner declined to request DNA
testing for ―tactical reasons,‖ but that the burden of proof shifts to
the petitioner to establish that he did not have ―tactical reasons‖ for
such failure. Cf. UTAH CODE § 78B-9-105(2) (placing the burden of
disproving the existence of other grounds for preclusion on the
petitioner).
  ¶24 The general presumption is that the burden of proof follows
the burden of pleading.6 But the presumption is rebuttable;
sometimes the burden shifts. And it is appropriately shifted in
circumstances where the responding party has unique access to
proof of the matter in question.7 That consideration weighs heavily

 6   See Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 56 (2005) (―The
burdens of pleading and proof . . . should be assigned to the plaintiff
who generally seeks to change the present state of affairs.‖ (quoting
2 J. STRONG, MCCORMICK ON EVIDENCE § 337 (5th ed. 1999))).
 7  See Alaska Dep’t of Envtl. Conservation v. EPA, 540 U.S. 461, 494
n.17 (2004) (noting that the burden may shift to the party who ―has
peculiar means of knowledge‖ about the information required to
carry the burden of proof (quoting 9 J. WIGMORE, EVIDENCE § 2486 (J.
                                                       (continued…)
                                  8
                          Cite as: 2016 UT 11
                         Opinion of the Court

in favor of shifting the burden of persuasion on the question of the
petitioner‘s ―tactical reasons‖ for declining DNA testing at trial. It is
hard to imagine a matter more peculiarly within the knowledge of
the PCRA petitioner than the ―tactical‖ basis for a particular decision
made at the underlying trial. The petitioner‘s tactical reasons
typically will be kept to himself and not shared with the prosecution.
And such reasons will be protected by the attorney-client privilege,
and thus not available to the State through discovery.
  ¶25 For these reasons we hold that the burden of disproving
―tactical reasons‖ for declining DNA testing at trial belongs to the
PCRA petitioner. Once the State raises this matter as an affirmative
defense, the burden of persuasion shifts to the petitioner.
  ¶26 The standard of proof is preponderance of the evidence. See
UTAH CODE § 78B-9-105(2) (stating, as to other grounds of preclusion,
that ―once a ground has been pled, the petitioner has the burden to
disprove its existence by a preponderance of the evidence‖). To carry
this burden, the petitioner may proffer non-tactical reasons for the
decision not to seek DNA testing, supporting those reasons with
affidavits or evidence in the record. In response, the State may seek
to rebut the petitioner‘s showing and also to identify alleged tactical
reasons, supporting those reasons with any evidence that is available
and opening the door to rebuttal evidence by the petitioner.8
Ultimately, it will fall to the district court to sort through the
evidence and decide whether the petitioner has established by a
preponderance that the decision not to seek DNA testing at trial was
not for any ―tactical reason[].‖
                                   C
  ¶27 That leaves the question of the meaning of ―tactical reasons‖
under section 301(4). Gordon has identified two purportedly non-
tactical reasons for not seeking DNA testing at trial—that he did not
know it was possible to subject the evidence in question to DNA
testing and that he could not afford it. In the briefing on this appeal,

Chadbourn ed., rev. ed. 1981))); Campbell v. United States, 365 U.S. 85,
96 (1961) (explaining the injustice of requiring a party to carry the
burden of proof on matters that are ―peculiarly within the
knowledge‖ of the opposing party).
8As explained below, the ―reasonableness of a lawyer‘s decision‖ is
not the question; but it may affect the court‘s assessment of the
credibility of the evidence presented by the parties. See infra ¶ 34
n.11.

                                   9
                           GORDON v. STATE
                         Opinion of the Court
the State has advocated for affirmance on the ground that these
reasons are ―tactical.‖
  ¶28 We do not resolve these questions conclusively here; we deem
that inappropriate given that Gordon has not had the opportunity to
file an opposition to the State‘s response to the petition, and the
issues in question are somewhat fact-intensive. But we do provide
some guidance for the court on remand, in response to the parties‘
arguments on this appeal.
  ¶29 A tactical reason is one ―involving tactics.‖ AMERICAN
HERITAGE DICTIONARY 1771 (5th ed. 2011) (defining ―tactical‖). And a
tactic is ―[a] device or expedient for accomplishing an end.‖
WEBSTER‘S THIRD NEW INT‘L DICTIONARY 2327 (2002). So a tactical
reason is a reason marked by ―the arrangement of procedure with a
view to ends.‖ See OXFORD ENGLISH DICTIONARY online (defining
―tactical‖). And it does not, accordingly, encompass actions that are
purely passive and lacking in purposefulness (such as simply not
thinking about the possibility of DNA testing).9 But it does extend to
purposeful decisions not to seek DNA testing at trial.
  ¶30 A straightforward example of a tactical reason would be a
concern that DNA test results might turn out to be unfavorable for
the defense. See Johnson v. State, 2012 UT App 262, ¶ 2, 286 P.3d 1289.
Another would be a purposeful decision to use the lack of DNA
testing as a tool to attack the prosecution‘s case. See State v. Murdock,
2011 UT App 71, ¶ 4, 253 P.3d 80. Such decisions are tactical in the
sense that they are purposefully aimed at accomplishing a desired
end—at increasing the likelihood of an acquittal.
  ¶31 Gordon proffers a further limitation on what should count as
a tactical reason. He suggests that an objectively unreasonable decision
at trial cannot be tactical. We disagree.
  ¶32 Granted, we sometimes speak of a tactical act as something
―[c]haracterized by adroitness, ingenuity, or skill.‖ AMERICAN
HERITAGE DICTIONARY 1771 (5th ed. 2011). But that does not mean
that a decision that seems unreasonable in hindsight was not made

 9  Dictionaries are ―useful in cataloging a range of possible
meanings that a statutory term may bear.‖ Hi-Country Prop. Rights
Grp. v. Emmer, 2013 UT 33, ¶ 19, 304 P.3d 851. They may, as here,
reveal that words have ―a limited range of meaning‖ and help
exclude an ―interpretation that goes beyond that range.‖ ANTONIN
SCALIA, A MATTER OF INTERPRETATION: FEDERAL COURTS AND THE LAW
24 (Amy Gutmann ed., 1997).

                                   10
                          Cite as: 2016 UT 11
                         Opinion of the Court

for ―tactical reasons‖ at trial. That is the relevant timeframe under
section 301(4). This provision bars postconviction requests for DNA
testing when trial counsel declined to ―request DNA testing . . . for
tactical reasons.‖ UTAH CODE § 78B-9-301(4). The relevant question is
therefore whether the petitioner‘s trial counsel made a purposeful
tactical decision at trial in declining to seek DNA testing.10 Any
decision based on counsel‘s purposeful analysis would be based on
the ―adroitness, ingenuity, or skill‖ of trial counsel—whether or not
it turned out to be a bad tactic in hindsight.
  ¶33 When we speak of having a tactical reason for doing
something, we imply only a purposeful basis for the decision at the
time it was made. The tactical reason does not disappear if it is later
apparent that the decision was an imprudent one. We may then
think of the decision as a tactical error or mistake. But we still
understand that it was done for a tactical reason. If a football coach
runs a double-reverse pass on a third down and one yard to go when
his team has a lead in the fourth quarter, we would question the
quality of his ―adroitness, ingenuity, and skill‖ as a coach. But unless
he chose the play at random out of the playbook, we wouldn‘t say
that he lacked a tactical reason for his decision. We would just say
that he made a tactical error.
  ¶34 The same goes for the decisions of trial counsel under the
terms of section 301(4). A lawyer, like a football coach, may make
tactical mistakes. But so long as the lawyer is purposefully
attempting to represent his client, his decision not to seek DNA



10 In this respect, the focus of the ―tactical reasons‖ inquiry under
section 301(4) is different from consideration of counsel‘s ―tactical
reasons‖ on claims for ineffective assistance of counsel. See, e.g., State
v. Clark, 2004 UT 25, ¶ 6, 89 P.3d 162; State v. Crosby, 927 P.2d 638, 644
(Utah 1996). In those cases the question is whether trial counsel could
have had any conceivable tactical reason for a particular decision at
trial—since any such reason is sufficient to defeat a claim for
ineffective assistance under the Sixth Amendment. See Clark, 2004 UT
25, ¶ 6 (noting the ―‗strong presumption that . . . trial counsel
rendered adequate assistance,‘‖ and emphasizing that a defendant
must prove that there ―was no ‗conceivable tactical basis for counsel‘s
actions‘‖ (citation omitted)). But the sense of ―tactical reasons‖ under
the PCRA is manifestly different. The focus here is on the actual
reasons motivating a decision not to seek DNA testing at trial.

                                   11
                          GORDON v. STATE
                        Opinion of the Court
testing at trial will be deemed to have been made for ―tactical
reasons,‖ thus barring a postconviction request for testing.11
  ¶35 We close with some observations on the reasons proffered by
Gordon in this case. The first reason is simple ignorance—that
Gordon did not know that the evidence in question was susceptible
to DNA testing. On one hand, ignorance is a classic non-tactical
reason. As noted above, tactical reasons must be purposeful ones. So
if no thought was given to DNA testing at Gordon‘s trial, it cannot
be said that he ―did not request DNA testing or present DNA
evidence for tactical reasons.‖ UTAH CODE § 78B-9-301(4).
  ¶36 That said, we cannot resolve this matter on the record before
us on appeal. Gordon has not presented any evidence of counsel’s
understanding or analysis of the availability of DNA testing. And
that is plainly central to the analysis under section 301(4). Tactical
decisions at trial are made by—or at least on advice of—counsel.
Counsel‘s knowledge, moreover, would be imputed to the client.12

 11  That does not mean that the reasonableness of a lawyer‘s
decision is utterly irrelevant. At some point the unreasonableness of
a decision may be so apparent that the court may question whether
there was any purposeful—tactical—decision made at all. In a close
case in which each side presents opposing evidence on the question
whether there was a tactical reason to decline to seek DNA testing,
the fact-finder could deem such a decision so unreasonable that there
could have been no tactical reason at all.
  The converse would also hold. A trial lawyer‘s insistence that he
never thought about the possibility of DNA testing would not have
to be accepted at face value. In the face of a significant, obvious
tactical advantage in forgoing DNA testing at trial, a court might
find a lawyer‘s assertion of ignorance of the possibility of such
testing not credible.
  Ultimately, however, the standard is purposefulness, not
reasonableness. And the question would be for the court to resolve
on the basis of evidence of trial counsel‘s actual thought process as
informed by circumstantial evidence of what is reasonable under the
circumstances.
  12 A lawyer is an agent to the client, and an agent‘s knowledge is

imputed to the principal. See RESTATEMENT (THIRD) OF AGENCY § 5.03
(2006) (―[N]otice of a fact that an agent knows or has reason to know
is imputed to the principal if knowledge of the fact is material to the
agent's duties to the principal.‖). A principal may therefore be held
legally responsible for the knowledge of the agent. See Swan Creek
                                                         (continued…)
                                    12
                          Cite as: 2016 UT 11
                         Opinion of the Court

So without some evidence of Gordon‘s counsel‘s knowledge or
understanding, we cannot determine on this appeal whether
Gordon‘s reasons for not seeking DNA testing at trial were non-
tactical. We leave that matter for the district court on remand.13
  ¶37 The same goes for Gordon‘s other proffered non-tactical
reason—that he could not afford it. We cannot conclude on this
record whether this was a non-tactical reason or a tactical one.
Economic considerations, in our view, could be either tactical or non-
tactical. On one hand, if a defendant has such limited resources that
he cannot afford to engage defense resources beyond the bare
payment of the fees charged by his attorneys, then it could
conceivably be said that he had no choice in the matter of requesting
DNA testing and thus could not have made a purposeful decision.14
Yet not all financial decisions are non-tactical. Resource allocation, at
some level, can be a core tactical decision at trial.15 So a decision, for
example, to prioritize a different defense strategy over DNA testing
would be a tactical one, as would a decision not to request DNA




Vill. Homeowners v. Warne, 2006 UT 22, ¶ 27, 134 P.3d 1122 (agent‘s
knowledge of assessments on property imputed to the principal).
 13  As noted above, however, the analysis of the question of the
purposefulness of counsel‘s trial decisions may be informed by
considerations of reasonableness. The district court, in other words,
would not be bound to accept counsel‘s assertion of ignorance or
inattention. If the State points to evidence that any reasonable lawyer
would have known that DNA testing was available, the court could
conclude that counsel‘s assertion of ignorance is not believable.
 14  See State v. Schoonmaker, 176 P.3d 1105, 1114 (N.M. 2008)
(overruled on other grounds by State v. Consaul, 332 P.3d 850, 858
(N.M. 2014) (―A defendant‘s inability to pay for necessary experts is
not a trial tactic or strategy . . . .‖)).
 15  See Gregg v. State, 2012 UT 32, ¶¶ 63–64, 279 P.3d 396 (Lee, J.
dissenting) (noting that attorneys are required to ―adequately
investigate‖ a case, but ―[e]ven the best lawyers with the biggest
budgets make inevitable decisions about when to stop investigating‖
(citation omitted)) .

                                   13
                           GORDON v. STATE
                         Opinion of the Court
testing because its benefits seem too marginal to justify spending
money on it.16
  ¶38 We also leave this matter for resolution on remand. Because
Gordon was not afforded an opportunity to submit a response to the
State‘s motion and the State has not had a chance to file a reply, the
record at this point is incomplete. Once those filings have been
submitted, the district court will be in the best position to resolve the
question presented.
                                   III
  ¶39 We remand for further proceedings consistent with this
opinion. On remand, Gordon should be afforded an opportunity to
file an opposition to the State‘s motion to dismiss Gordon‘s DNA
testing petition and the State should be allowed to file a reply.17
After those papers have been filed, it will fall to the district court to
determine whether Gordon declined DNA testing at trial for
―tactical reasons.‖ See UTAH R. CIV. P. 65C(l) ( ―After pleadings are
closed, the court shall promptly set the proceeding for a hearing or
otherwise dispose of the case.‖).18 That question can be resolved on
summary judgment if the State can establish its right to judgment as
a matter of law under rule 56 of our rules of civil procedure. If not,
the resolution of that question may require a bench trial (and,
perhaps, discovery and other trial preparation).
  ¶40 The ―tactical reasons‖ question may not be the only matter for
resolution by the district court, however. To succeed on his petition
for DNA testing, Gordon will have to satisfy all of the other elements
of Part 3 of the PCRA, including by showing that the evidence he
sought to test had ―the potential to produce new, noncumulative
evidence that [will] establish [his] factual innocence. . . .‖ UTAH CODE

 16 See Carter v. State, 2012 UT 69, ¶ 25, 289 P.3d 542 (listing
―limitations in time, funding, and resources‖ as a possible tactical
reason for failing to raise a claim at trial).
 17 Civil rule 65C(k) does not expressly call for a reply, but we find
such a right incorporated in rule 7(e). UTAH R. CIV. P. 7(e)(1)
(―Within 7 days after the memorandum opposing the motion is filed,
the moving party may file a reply memorandum‖).
 18  We read rule 65C‘s reference to disposition by ―hearing or
otherwise‖ as an incorporation of other rules of civil procedure.
Thus, where the rule refers to disposition by ―hearing,‖ it is
recognizing the possibility of disposition by a hearing on a motion or
ultimately a bench trial.

                                   14
                         Cite as: 2016 UT 11
                         Opinion of the Court

§ 78B-9-301(2)(f). If the district court reaches that issue on remand in
this case, it should do so in light of our interpretation of that
provision in Meinhard v. State, 2016 UT 12.




                                  15